[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________            FILED
                                                   U.S. COURT OF APPEALS
                                No. 10-10120         ELEVENTH CIRCUIT
                            Non-Argument Calendar        JULY 27, 2010
                          ________________________        JOHN LEY
                                                            CLERK
                     D.C. Docket No. 1:09-cr-00150-WS-N-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

STACY PARKER,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                                 (July 27, 2010)

Before TJOFLAT, BARKETT and HULL, Circuit Judges.

PER CURIAM:

      Pursuant to a plea agreement, Stacy Parker pled guilty to two counts of an

eight-count indictment: Count 5, bank fraud in violation of 18 U.S.C. § 1344, and
Count 8, possession of counterfeit securities in violation of 18 U.S.C. § 513(a).

The presentence investigation report (“PSI”), as to which neither party objected

and the district court adopted, fixed Parker’s offense level at 11 and her criminal

history category at III. This yielded a Guidelines sentencing range of 12 to 18

months’ imprisonment. The district court found that category III seriously under

represented Parker’s criminal history—which is extensive and spans a period of 19

years—and found that sentences substantially in excess of the prescribed

sentencing range were required to protect the public from Parker’s propensity to

commit crime. See 18 U.S.C. § 3553(a)(2)(C) (the district court “shall consider . .

. the need for the sentence imposed . . . (C) to protect the public from further

crimes of the defendant.”)1 The court therefore sentenced Parker to concurrent

prison sentences of 60 months each, with the proviso that they be served

consecutively to a federal prison sentence Parker was serving for tax fraud.

Parker now appeals her sentences, contending that they are unreasonable. We

affirm.

       We review a sentence the district court imposes under the abuse-of-

discretion standard. Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 597,


       1
         The district court found, in addition, that sentences in excess of the sentencing range
were necessary to provide just punishment for the offenses and deterrence to criminal conduct.
See 18 U.S.C. § 3553(a)(2)(A) & (B).

                                                2
169 L.Ed.2d 445 (2007). As noted above, Parker did not object to the PSI. Nor

did she object—on any ground—to the court’s imposition of the sentences at

issue. Had Parker objected, the district court would have had an opportunity to

address her objection(s) and correct any error it may have made. We could hardly

hold that the district court abused its discretion in imposing sentences without

objection, and we do not so hold in this appeal.

      AFFIRMED.




                                          3